 



Exhibit 10.4
ZIFF DAVIS HOLDINGS INC.
28 East 28th Street
New York, New York 10016
June 16, 2006
[Participant]
Dear [Participant]:
     Reference is made to that certain 2006 Long-Term Management Incentive Plan
of Ziff Davis Holdings Inc. (as amended, modified, supplemented or waived from
time to time in accordance with its terms, the “Plan”). Capitalized terms used,
but not otherwise defined, herein shall have the meanings given to such terms in
the Plan. This is a Grant Agreement referred to in, and shall be construed in
accordance with, the Plan. In the event of any conflict between this Grant
Agreement and the Plan, the Plan shall prevail.
     This is to inform you that you have been granted a Percentage Interest of
___percent (___%) of the Bonus Amount in the Sale of a Division of the following
Division of the Company:                      . Your Percentage Interest is
subject to amendment in accordance with the Plan. Except as provided in the
foregoing sentences of this paragraph or any other Grant Agreement to which you
are party with the Company, you have no Percentage Interest in any Bonus Amount
in respect of any Sale of a Division.
     In the event that your employment with the Company is terminated prior to
any Sale of a Division in respect of which you have been granted a Percentage
Interest under any circumstances (other than termination (a) by the Company
without Cause or (b) because of your death), then the Percentage Interest for
all such Divisions in respect of which you have been granted a Percentage
Interest shall, without further action on the part of the Company or you, be
automatically forfeited and be zero percent (0%) from and after the date of such
termination. Nothing in the Plan or this Grant Agreement shall interfere with or
limit in any way the right of the Company to terminate your employment at any
time for any reason, nor confer upon you any right to continue in the employ of
the Company or be granted employment with any buyer of any Division (or any
affiliate thereof) for any period of time or to continue your present (or any
other) rate of compensation.
     This Grant Agreement and the Plan set forth the entire agreement of the
parties with respect to the subject matter hereof and supersede all prior
agreements, written or oral, between the parties in connection therewith. No
modification to this Grant Agreement shall be binding unless in writing and
signed by you and the Chief Executive Officer of the Company. This Grant
Agreement shall be governed by the laws of the State of New York, without
reference to its principles of conflicts of law that otherwise might call for
application of the law of another jurisdiction. The state and federal courts
located in New York, New York shall have sole and

 



--------------------------------------------------------------------------------



 



exclusive jurisdiction over any dispute arising out of or related to this Grant
Agreement, and each party hereby expressly consents to the jurisdiction of such
courts with respect to any such dispute and waives any objection, whether on the
grounds of venue, residence or domicile or on the ground that the proceeding has
been brought in an inconvenient forum, to any such proceeding brought in such
courts.

                  Sincerely,    
 
                ZIFF DAVIS HOLDINGS INC.    
 
           
 
  By:        
 
     
 
   
 
           
Acknowledged and agreed as of the date
           
first written above:
           
 
           
 
           

- 2 -

 